Territory of Michigan Supreme Court—■ In Chancery—

Between,


James Nelson Complainant and James Chittenden and others defendants

To the Honorable the Supreme Court of the Territory of Michigan sitting in Chancery:—
In pursuance of a decretal order of this Honorable Court made upon the second day of January A. D Eighteen hundred and twenty Eight in the Above cause, I the subscriber Register in Chancery do report That the said defendants have failed to redeem the mortgaged premises within the time limited by the terms of said order or decree: That all and singular the said Mortgaged premises mentioned and set forth in the Complainants Bill of Complaint were sold by me at the Market House in the City of Detroit upon the first day of October A.D Eighteen hundred and twenty Eight; that being the day & place to which the sale of the said mortgaged premises was, by Consent and agreement of parties, adjourned, by Charles W. Whipple Deputy Clerk of the Supreme Court in the absence of the Register, from the fourth of August A D Eighteen hundred and twenty Eight— That previous to the last mentioned day, I gave three weeks notice of the time and place of said sale by advertisement (Containing a description of such premises) published in the Michigan Herald a newspaper printed and published in the City of Detroit weekly, and published for the period and in the manner directed by such decree—■ That at such sale the said Mortgaged premises were struck off to Mrs Sarah Macomb for the sum of one thousand Dollars that being the highest sum bidden for the same— And I do further report that I have Executed and delivered to the said Sarah Macomb a good and sufficient Deed of the premises so sold by me and described as follows *462towit all that certain tract or parcel of Land situated lying and being on the Westernmost side of the Island in Detroit River commonly called Grosse Isle beginning at an oak a Corner of this and Land granted to Richard Smyth; thence running East sixty three chains thirty links to a post, thence south thirty seven chains ninety two links to a post; thence west seventy four chains fifty links to a tree on the Bank of the River; thence along the said River North Eighteen degrees East thirty three chains and seventy five links thence North seven degrees East six Chains to the place of beginning Containing two hundred and fifty nine acres and seven links together with all the privileges and appurtenances to the said tract or parcel of land belonging or in any wise appertaining— Deducting however and Excepting one hundred and twenty acres conveyed by Deed to William Keith by James Chittenden and Elizabeth Chittenden upon the second day of January A. D Eighteen hundred and nineteen described as follows towit: situated lying and being on the Westmost side of the Island in the Detroit River commonly called Grosse Isle beginning at an oak a corner of this and land granted to Richard Smyth thence running East sixty three chains & thirty links to a post, thence south Eighteen chains ninety six links to a post, thence west Sixty three chains & thirty links to a tree on the Bank of the River; thence along the said River North Eighteen Chains ninety six links to the place of beginning—
And I do further report that I have paid over to Elon Farnsworth the solicitor for James Nelson the Complainant the sum of seven hundred and ninety seven Dollars and Eight seven & a half cents in part of am1 reported by the Master in Chancery to be due the said James Nelson and have likewise paid to Robert A. Forsyth the sum of two hundred and two Dollars and twelve & a half cents being the amount reported by the Master to be due from the Defendants to the said Robert A. For-syth, and have taken the receipts of the said Elon Farnsworth solicitor and Robert A Forsyth for the amount paid to them respectively and have attached the same to this my report as a part thereof—
All of which is respectfully submitted—
Registers Office ) Nov. 27. 1828.J
John Winder
Register in Chancery
[Receipts attached to the foregoing omitted]